Citation Nr: 0124683	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  96-44 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy.

This matter was previously before the Board in May 1998 at 
which time it was remanded for additional development.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

A review of the record reveals that the veteran's claims file 
had been misplaced for a period of time.  In correspondence 
dated in August 2000 the RO notified the veteran that the 
claims file had been located; however, a closer review of the 
record reveals that when the claims file was located, it no 
longer included the veteran's service medical records.  
However, it appears that the service medical records were 
associated with the claims folder at the time of the August 
5, 1998 VA medical examination.  Thereafter, those records 
appear to been misplaced, perhaps having been inadvertently 
associated with a medical folder at the VA facility where the 
examination took place.  

The file does not indicate that the veteran was ever notified 
of what records had not been recovered.  Under the VCAA, the 
veteran is to be notified of any records VA is unable to 
obtain.  38 U.S.C.A. § 5103A (West Supp. 2001).  In addition, 
pursuant to § 5103A(b)(3), the effort of the VA to obtain 
those records must continue until the records are obtained 
"unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  VA should contact the National Personnel Records 
Center (NPRC) as well as alternative sources, if necessary, 
to obtain the veteran's service medical records.  38 U.S.C.A. 
§ 5103A.  Such requests are necessary so as to avoid making a 
decision on an incomplete or inaccurate record.  See Hayre v. 
West, 188 F. 3d 1327, 1331-1332 (Fed. Cir. 1999).  In a 
situation where the service medical records are still 
unavailable, the RO should ask the veteran to submit any of 
the veteran's service records that he has to the RO.  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony. Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for peripheral 
neuropathy since September 2000.  After 
securing the necessary release, the RO 
should obtain these records for 
association with the claims folder.  
Unsuccessful attempts at procuring any 
medical records must be documented in 
writing.

2.  The RO should continue to make 
requests to the NPRC and alternate 
sources (for example, the facility where 
the August 1998 VA medical examination 
was performed) to obtain the veteran's 
service medical records until it is 
reasonably certain that further attempts 
would be futile.  All records obtained 
must be associated with the claims file.  
Unsuccessful attempts at procuring any 
medical records must be documented in 
writing.

3.  If the RO unable to obtain service 
medical records then the veteran should 
be informed and asked to submit copies of 
all of the service medical records that 
are in his possession.  All such records 
should be associated with the claims 
file.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.


5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




